BOYER, Chief Judge.
Being cognizant that findings by a trial judge are presumed to be correct, are entitled to the same weight as a jury verdict and may not be disturbed on appeal unless there is a lack of substantial evidence to support same,1 and an examination of the record in this case having revealed a basis for the conclusion' reached by the trial judge, the final judgment here appealed is
AFFIRMED.2
RAWLS and MeCORD, JJ., concur.

. Strawgate v. Turner, Sup.Ct.Fla.1976, Case No. 47,136, Opinion filed June 30, 1976, not yet reported, and cases cited therein.


. See Ball v. Ball, Sup.Ct.Fla.1976, 335 So.2d 5.